Citation Nr: 0421528	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  00-12 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to service connection for residuals of a stroke.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.Cooper, Counsel



INTRODUCTION

The veteran served on active duty from July 1956 to February 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 RO decision which 
denied service connection for residuals of a stroke.  The 
case was remanded in October 2001 and again in July 2003.  In 
the July 2003 remand, the Board asked the RO to adjudicate 
the veteran's claim for service connection for hypertension 
since that issues was possibly inextricably intertwined with 
the issue on appeal.  In a February 2004 decision, the RO 
denied service connection for hypertension.  The record does 
not contain a notice of disagreement with that decision.  The 
case was returned to the Board in May 2004.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The competent medical evidence of record does not show 
stroke residuals were caused by any incident of service, or 
were the result of any service-connected disability.


CONCLUSION OF LAW

Residuals of a stroke were not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004) redefines 
the obligations of VA with respect to the duty to assist, 
including to obtain medical opinions where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).   

In correspondence dated in March 2001, the RO provided notice 
as to what evidence the veteran was responsible for, and what 
evidence VA would undertake to obtain.  In the statement of 
the case and supplemental statements of the case, the RO 
informed the veteran of what the evidence needed to show, in 
order to substantiate the claim for increase.

The March 2001 letter told the veteran to furnish information 
with regard to any person having relevant evidence, and 
advised him that he could furnish private records.  This 
information should have put him on notice to submit relevant 
evidence in his possession. 

In addition, it is noted that VCAA notice was provided after 
the initial adjudication in this case.  In Pelegrini, the 
majority expressed the view that a claimant was entitled to 
VCAA notice prior to initial adjudication of the claim.  

The Board finds that any defect with respect to the delayed 
VCAA notice was harmless error.  

In Pelegrini, the majority provided a remedy, which consisted 
of remanding the case so that a VA agency of original 
jurisdiction could provide the necessary notice.  Here, the 
veteran received that remedy when the RO ultimately provided 
the necessary notice.  

VA has complied with its obligation to afford the veteran a 
contemporaneous examination in connection with his claim.  
The claims file contains the results of the VA examination 
that was the product of a review of the claims folder and 
contain all findings needed to evaluate the claim.  VA has 
also obtained all relevant treatment records.  These actions 
have complied with VA's duty to assist the veteran with the 
development of his claim.  38 U.S.C.A. § 5103A (West 2002).  

I.  Factual Background

A review of his service medical records reflects that in 
January 1957 the veteran suffered a cerebral concussion 
following a fall down the stairs.  On separation examination 
in February 1957, his neurological system was clinically 
within normal limits.  

In a July 1957 RO decision, service connection for conversion 
reaction was granted with a 10 percent rating.  In a 
September 1962 RO decision, the service-connected diagnosis 
was clarified as chronic brain syndrome associated with 
trauma.  The 10 percent disability evaluation was continued.  

An August 1991 Disability Determinations Consultation report 
notes that the veteran was seen in part for evaluation of his 
seizure disorder.  The veteran related that he had a long 
history of seizures which were more common in the 1960's and 
1970's when he was drinking alcohol heavily.  The diagnostic 
impression included seizure disorder.  It was noted that he 
took Dilantin with laboratory studies showing sub-therapeutic 
levels.  

An August 1995 VA examination report reflects diagnoses 
including mood disorder, due to seizure disorder with 
depressive features, narcolepsy and alcohol dependence.  
Hypertension, status post myocardial infarction and seizure 
disorder, status post head trauma were also diagnosed.  

VA medical records dated from September 1995 to December 1996 
show that the veteran was treated for a variety of disorders 
including non-insulin dependent diabetes mellitus, 
hypertension and seizures which were treated with Dilantin.  

An October 1999 VA hospital record notes that the veteran was 
admitted after complaining of a two-day history of right 
sided weakness as well as some blurred vision.  A medical 
history of hypertension, coronary artery disease and diabetes 
were noted.  The diagnosis included left stroke in basal 
ganglia region with extension with right-sided facial, arm 
and leg weakness as well as numbness.  

The veteran underwent VA hospitalization from October to 
November 1999.  The diagnoses included left lucunar infarct 
(cerebrovascular accident); right middle cerebral artery 
stenosis; diabetes mellitus; hypertension; seizure disorder, 
and peptic ulcer disease.  The veteran was not a candidate 
for surgical intervention.  Arrangements were made for 
nursing home placement and physical therapy following his 
stroke.  His hypertension was well controlled with current 
treatment.  It was noted that the veteran had been maintained 
on Dilantin medications and had not had a seizure episode 
over the past two years.  

The veteran was again hospitalized at a VA hospital from 
November 1999 to March 2000, for stroke rehabilitation.  
Diagnoses included general deconditioning secondary to left 
lacunar infarct with spastic right hemiplegia, for 
rehabilitation; stenosis of the right middle cerebral artery 
which was inoperable and unrelated to the current stroke but 
in the same area; hypertension with hypertensive vascular 
disease and left ventricular hypertrophy since 1996; ischemic 
heart disease with myocardial infarction in 1985; Type II 
diabetes mellitus; obesity; depression, post cerebrovascular 
accident, in the context of pre-existing post-traumatic 
stress disorder, and prior head trauma with seizures.  

VA medical records dated from October 2000 to August 2001 
reflect that the veteran was seen for treatment in connection 
with status post left cerebrovascular accident with right 
hemiparesis.  Additional diagnoses included hypertension; 
diabetes mellitus; impaired mobility; obesity, and seizure 
disorder.  An August 2001 record notes that laboratory 
results showed that Dilantin levels were not elevated.  

The claims file reveals that the veteran receives Social 
Security disability benefits.  On a Social Security 
Administration Determination and Transmittal form dated in 
December 1999, cerebrovascular accident was listed as a 
primary diagnosis and essential hypertension was listed as a 
secondary disorder relating to Social Security disability 
benefits.  An earlier Social Security Administration 
Determination and Transmittal form notes diagnoses including 
chronic back pain, diabetes and obesity.  

A VA physician provided a medical opinion in March 2002.  The 
physician noted that service connection had been established 
for chronic brain syndrome with seizures and lumbosacral 
strain.  His history of a hospital admission for signs and 
symptoms of a new stroke in October 1999 was also noted.  The 
examiner further noted that at the time of his October 1999 
hospital admission, he was prescribed Tramadol for back 
strain and Phenytoin for seizures.  

The physician reported that she had fully reviewed the claims 
folder, as well as the known effects and side effect profiles 
for both Tramadol and Phenytoin.  She found no basis for the 
conclusion that the veteran's stroke was caused, or 
contributed to, by those medications.  Moreover, it was 
opined that his stroke was not related to his chronic brain 
syndrome with seizures.  She concluded that it was more 
likely that his stroke resulted from his atherosclerotic 
disease with prior myocardial infarction resulting from 
hypertension and diabetes.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2003).  

Secondary service connection shall be awarded when a 
disability is proximately due to or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107.  

The veteran has theorized that his stroke could have been 
caused medication taken for his service-connected back 
disorder and chronic brain seizures.  As a lay person, the 
veteran is not competent to offer an opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, his opinion on the cause of his stroke is 
of no probative weight.  Id.  

In this case, the only competent opinion on the cause of the 
veteran's stroke was supplied by the VA physician in 
September 2003.  That physician concluded, after a thorough 
review of the veteran's medical history and claims file, that 
the veteran's 1999 stroke was more likely a result of non-
service-connected hypertension, atherosclerotic disease and 
diabetes mellitus.  Moreover, the examiner found that the 
veteran's stroke was not related to his service-connected 
chronic brain seizures.

Moreover, the Board notes that the earliest medical evidence 
of stroke was in 1999, more than 40 years after his service 
discharge.  There is no competent evidence that the veteran's 
1999 stroke was due to in-service head trauma, or any other 
disease or injury in service.  

Since there is no competent opinion linking the claimed 
stroke to a disease or injury in service, or to a service 
connected disease or disability; the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for residuals of a stroke.  There is no 
basis to consider affording the veteran the benefit of the 
doubt.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for residuals of a stroke 
is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



